DETAILED ACTION
This office action is in response to the application filed on 04/03/2020.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 4/03/2020 and 7/29/2020 have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on April 03, 20120 are accepted by the Examiner.

Claim Objections
Claim 1-20 are objected to because of the following informalities:
Claim 1, line 6, after “scenario;”, --and-- should be inserted.
Claims 8and 15 have the same issue as claim 1 above.
Claims 2-7, 9-14, and 16-20 depend on objected claims and inherently have the same issue.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2:
Claim 2 recites “a detected error” in lines 2-3. It is not clear if the “a detected error” refers to one of the detected “existence or nonexistence of the error” as recited in parent claim 1 (i.e., lines 7-8 of claim 1, “to detect an existence or non-existence of the error”), or not.
For the purpose of compact prosecution, Examiner treats “a detected error” as – the detected existence or non-existence of the error --.

Claim 9:
Claim 9 recites “a detected error” in line 3. It is not clear if the “a detected error” refers to one of the detected “existence or nonexistence of the error” as recited in parent claim 8 (i.e., lines 9-10 of claim 8, “to detect an existence or non-existence of the error”), or not.
For the purpose of compact prosecution, Examiner treats “a detected error” as – the detected existence or non-existence of the error --.

Claim 16:
Claim 16 recites “a detected error” in line 3. It is not clear if the “a detected error” refers to one of the detected “existence or nonexistence of the error” as recited in parent claim 15 (i.e., lines 10-11 of claim 15, “to detect an existence or non-existence of the error”), or not.
For the purpose of compact prosecution, Examiner treats “a detected error” as – the detected existence or non-existence of the error --.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-9, 11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal (Bansal et al., US2020/0133755A1) in view of Wu (Yuh-Cherng Wu, US2005/0091003A1).
With respect to claim 1, 8, and 15, Bansal discloses:
A system (i.e., “Computing system 700” – see Fig.7 including “Computer Processor(s) 702” and storages 704-706), a computer program product, and an implemented method for providing intelligent application scenario testing and error detection  (i.e., Abstract, “A method and system for intelligently resolving failures recurring in information technology (IT) environments”) by a processor (i.e., “Computer Processor(s) 702”), comprising: 
[automatically] generating one or more modified application scenarios (i.e., “one or more data backup and/or recovery operations” modified/applied by “failure solution patch (FSP)”) from an initial application scenario (i.e., “one or more data backup and/or recovery operations”, see Fig.4:404 – “Generate failure solution request…”, Fig.5:500-502, “Receive…failure solution response including failure solution patch (FSP)…” and “Apply FSP on Failure healing agent (FHA)…”) having configuration data and a plurality of operations relating to an error (i.e., Fig.3, item 312 – “Relevant Configuration”, item 308- “Relevant Operation 308”), wherein the one or more modified application scenarios are variations of the initial application scenario (see Fig.5:502 – “Apply FSP on failure healing agent (FHA) host to address persistently-occurring failure”. Notes, the scenarios/operations after applying patch are variations of before applying patch); 
executing the one or more modified application scenarios to detect an existence or non- existence of the error in the one or more modified application scenarios (i.e., Fig.5:502 - “Apply FSP on failure healing agent (FHA) host to address persistently-occurring failure” and  Fig.4:400 – “Receive, from data backup agent (DBA), persistent failure notification identifying persistently-occurring failure”. Notes: for continuously detecting persistent failure).  
Bansal does not explicitly disclose automatically generating one or more modified application scenarios from an initial application scenario.
Wu discloses automatically generating one or more modified application scenarios from an initial application scenario (i.e., Fig.11, step 1130 – “Performing the automated Diagnostic Procedures”, step 1140 – “…Preform Automated Remedy Procedures Associated with Failed Procedures”.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wu’s automatic feature including automated generating remedy/modified scenarios/procedure/operation into Bansal. One would have been motivated to do so to improve implementation of checks and fixes and providing customization of checks and fixes to fit a user’s need as suggested by Wu (i.e., paragraph [0012], “Advantages of using the systems and techniques described herein may include any or all of the following. Improved checking of a computer system. Improved fixing of errors detected when checking a system. Improved implementation of checks and fixes. Providing customization of checks and fixes to fit a user's needs.”).

With respect to claims 2, 9, and 16, Bansal discloses:
[automatically] repairing one or more of the plurality of operations in those of the one or more modified application scenarios having a detected error (i.e., Fig.5:502 - “Apply FSP on failure healing agent (FHA) host to address persistently-occurring failure”. Notes: repairing by using patch for the detected error/failure).
Bansal does not explicitly disclose automatically repairing the one or more of the plurality of operations.
Wu discloses the automatically repairing one or more of the plurality of operations in those of the one or more modified application scenarios having a detected error (i.e., Fig.11, step 1140 – “…Preform Automated Remedy Procedures Associated with Failed Procedures”.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wu’s automatic feature including automated generating remedy/modified scenarios/procedure/operation into Bansal. One would have been motivated to do so to improve implementation of checks and fixes and providing customization of checks and fixes to fit a user’s need as suggested by Wu (i.e., paragraph [0012], “Advantages of using the systems and techniques described herein may include any or all of the following. Improved checking of a computer system. Improved fixing of errors detected when checking a system. Improved implementation of checks and fixes. Providing customization of checks and fixes to fit a user's needs.”).

With respect to claims 4, 11, and 18 Bansal discloses:
mapping each of the plurality of operations of the one or more modified application scenarios into an automation library (i.e., “failure solution repository (FSR)”, see Fig.3 – “Failure Solution Repository (FSR) 300”, “FSR Entry A 302A”, and items 304-316; Also see Fig.6B, lookup the mapped each of the plurality of operation , step 620-632, “Perform lookup of failure solution repository (FSR) using DIS to identify FSR entry”).

With respect to claims 7, 14, and 20, Bansal discloses:
 further including initializing a machine learning mechanism (i.e., “Deep Learning Model (DLM) 848”, see Fig.8C) to: 
collect data from each of the one or more modified application scenarios (i.e., Fig.8C, steps 1-3, items 840A-846A – collecting data from failure-pertinent information 842A, configuration information 844A, generating deep learning key 846A for the deep learning model 848); 
train a machine learning model to learn and identify the error, the plurality of operations that produce the error, and each configuration for the plurality of operations (i.e., Fig.8C, steps 1-5, and items 840A-850A, including training Deep Learning Model (848) by using Deep Learning Key (846A) from configuration information (844A) and failure-pertinent information (842A)); and 
automatically modify [or eliminate] one or more of the plurality of operations to detect the error in each of the one or more modified application scenarios (i.e., Fig.8C, steps 6-8, including using “failure solution response (856)” to modify the plurality of operations; Also see Fig.5, steps 500-504 about receiving “failure solution response” to modify/apply patch for the operations.). 


Claims 3, 5, 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal and Wu as applied to claims 1, 8, and 15 above, and further in view of Sharma (Abhishek Sharma, US20200012582A1).
With respect to claims 3, 10, and 17, Bansal modified by Wu does not explicitly disclose following limitation. However, Sharma discloses:
identify those of the plurality of operations from the one or more modified application scenarios that are capable of being automated (i.e., paragraph [0139], “identify that a particular action, of the one or more actions, is capable of being automated”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sharma into Bansal and Wu. One would have been motivated to do so to “perform the particular action based on identifying that the particular action is capable of being automated, and may provide, to the user device, an indication that the particular action has been performed” as suggested by Sharma (i.e., paragraph [0139]).  

With respect to claims 5 and 12:
Bansal modified by Wu does not explicitly disclose identifying those of the plurality of operations of the one or more modified application scenarios unable to be automated.  
However, Sharma discloses the limitation about identifying those of the plurality of operations of the one or more modified application scenarios unable to be automated (i.e., paragraph [0139], “identify that a particular action, of the one or more actions, is capable of being automated”. Notes: Sharma explicitly discloses identifying those of the plurality of operations from the one or more modified application scenarios that are capable of being automated – “a particular action of the one or more actions”. It is clear the other one or more actions except the “particular action” are unable to be automated.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sharma into Bansal and Wu. One would have been motivated to do so to perform the particular action based on identifying that the particular action is not capable of being/unable to be automated, and may provide, to the user device, an indication that the particular action has been performed as suggested by Sharma (i.e., paragraph [0139]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bansal, Wu, and Sharma as applied to claim 5 above, and further in view of Sugiyama (Sugiyama et al., US20130246359A1).
With respect to claim 6, Bansal modified by Wu and Sharma does not explicitly disclose following limitation. However, Sugiyama discloses:
 further including extracting each of the plurality of operations from the one or more modified application scenarios to reproduce the error (i.e., paragraph [0033], “when failure occurred is extracted from actual transaction data and operation at the time of the failure is reproduced in the system under test to verify the cause of the failure…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Sugiyama into Bansal, Wu, and Sharma. One would have been motivated to do so to “verify the cause of the failure” as suggested by Sugiyama (i.e., paragraph [0033], “when failure occurred is extracted from actual transaction data and operation at the time of the failure is reproduced in the system under test to verify the cause of the failure…”).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal and Wu as applied to claims 8 and 15 above, and further in view of Sugiyama (Sugiyama et al., US20130246359A1).
With respect to claims 13 and 19 Bansal modified by Wu does not explicitly disclose following limitation. However, Sugiyama discloses:
 further including extracting each of the plurality of operations from the one or more modified application scenarios to reproduce the error (i.e., paragraph [0033], “when failure occurred is extracted from actual transaction data and operation at the time of the failure is reproduced in the system under test to verify the cause of the failure…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Sugiyama into Bansal and Wu. One would have been motivated to do so to “verify the cause of the failure” as suggested by Sugiyama (i.e., paragraph [0033], “when failure occurred is extracted from actual transaction data and operation at the time of the failure is reproduced in the system under test to verify the cause of the failure…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peter P. Myron (US2018/0365132A1) discloses a method for adaptive software testing including obtaining/executing initial scenarios/script, detecting error, generating modified scenarios/script, and executing the modified/revised scenarios/script for detecting error (i.e., Fig.2, steps 202-222)
Sharma et al., (US2021/0224245A1) discloses a method for updating/modifying scenarios/configuration based on test result. The update configuration/scenarios shows in Fig.4, steps 410-470.
Cohen et al., (US9,201,774B1) discloses  a method for generating test scenario templates from testing data, and generating customized test scenario template (modified scenario) based on the testing scenario (see Fig.3, step 199-207).
Baars et al., ("Using Evolutionary Testing to find Test Scenarios for Hard to Reproduce Faults") discloses a method to modify test scenarios using the evolutionary testing to reproduce error/faults (see Figure 1 about Work-flow of a general Evolutionary Algorithm).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192/2194